Bijuk, J. (dissenting).
The only evidence from which it can be inferred that defendant had any knowledge that Sakow had bought the goods in bulk from Chill is that given *78by defendant himself. When testifying to the conversation he had had with Sakow at the time of defendant’s purchase, he testifies: “ I said, ‘ What can you do for me ? ’ He said, ‘ I bought this place of business, and I would like to dispose of it.’ He said he bought it and he would like to get rid of it.”
I do not regard this conversation as sufficient notice to the defendant that his vendor had previously bought the goods in bulk, so as to put him upon inquiry whether his vendor had or had not fully complied with the provisions of section 44 of the Personal Property Law. Consequently I do not consider defendant chargeable with knowledge that there was even a presumption of any defect in his vendor’s title to the goods.
The judgment below should be reversed.
Judgment affirmed.